Case: 17-30512       Document: 00514712749        Page: 1    Date Filed: 11/06/2018




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                    Fifth Circuit

                                                                          FILED
                                    No. 17-30512                     November 6, 2018
                                  Summary Calendar
                                                                       Lyle W. Cayce
                                                                            Clerk
GEORGE W. ROBINSON, JR.; DEMETRA PARSONS ROBINSON

                                                 Plaintiffs-Appellees
v.

CITY OF BATON ROUGE/PARISH OF EAST BATON ROUGE; PLANNING
AND ZONING COMMISSION FOR THE CITY OF BATON ROUGE

                                                 Defendants-Appellants




                    Appeal from the United States District Court
                        for the Middle District of Louisiana
                              USDC No. 3:13-CV-375


Before SMITH, WIENER, and WILLETT, Circuit Judges.
PER CURIAM:*
       After prevailing on a series of motions and, eventually, a jury trial,
Defendants-Appellants sought costs and attorneys fees.                   The trial court
exercised its discretion in its Ruling and Order of May 22, 2017, by denying
both attorneys fees and costs to the prevailing parties.

           We have now reviewed the record on appeal, including the briefs of the
parties and the above-said Ruling and Order of the district court, and we are


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-30512     Document: 00514712749       Page: 2   Date Filed: 11/06/2018



                                  No. 17-30512
satisfied that there was no abuse of discretion or other error by the district
court in its denial of attorneys fees and costs.

AFFIRMED.




                                        2